HOLLAND, District Judge.
I am not convinced from the evidence in this case that the copies from which defendants had their alleged infringing copies made contained the word “published” in the notice of the plaintiff’s copyright; but, even if the notice did contain the word “published,” the defendants were not misled or deceived. It was a deliberate act on their part to copy the plaintiff’s paintings, and they did it with ample and legal notice of the fact that the paintings were copyrighted by the plaintiff,
For the reasons given in the case of Hills & Co., Limited, v. Austrich (C. C.) 120 Fed. 862, a perpetual injunction and an accounting will be awarded, as prayed for.
Let a decree be drawn accordingly.